THE THIRTEENTH COURT OF APPEALS

                                     13-17-00022-CV


               Kristine Zambrano, in her Individual and Official Capacities
                                           v.
                                     Aaron Malone


                                   On Appeal from the
                        36th District Court of Bee County, Texas
                          Trial Cause No. B-15-1019-CV-C-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED AND RENDERED IN PART.

      Costs of the appeal are evenly adjudged against appellant and appellee,

although appellee is exempt from payment due to his affidavit of inability to pay costs.

      We further order this decision certified below for observance.

January 25, 2018